 

Exhibit 10.1

 

EXECUTION VERSION

 



VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of October 21,
2020, is by and between 4D pharma plc, a public limited company incorporated
under the laws of England and Wales (“Parent”), and the Person set forth on
Schedule A (the “Shareholder”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement (as defined below).

 

WHEREAS, as of the date hereof, the Shareholder is the holder of the number of
Company Ordinary Shares, Company Rights and Company Warrants, in each case, as
set forth opposite the Shareholder’s name on Schedule A (all such Company
Ordinary Shares, including any such Company Ordinary Shares issuable upon the
conversion of such Company Rights and exercise of such Company Warrants,
together with any Company Ordinary Shares that are otherwise acquired or owned
by the Shareholder prior to the termination of this Agreement being referred to
herein as the Shareholder’s “Subject Shares”);

 

WHEREAS, Parent, Dolphin Merger Sub Limited, a British Virgin Islands company
limited by shares and a direct wholly owned subsidiary of Parent (“Merger Sub”)
and Longevity Acquisition Corporation, a British Virgin Islands exempted company
(the “Company”), propose to enter into an Agreement and Plan of Merger, dated as
of the date hereof (the “Merger Agreement”), which provides, among other things,
for the merger of the Company with and into the Merger Sub, with the Merger Sub
surviving as a wholly owned subsidiary of Parent (the “Merger”), upon the terms
and subject to the conditions set forth in the Merger Agreement; and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that the Shareholder, and as an inducement and in
consideration therefor, the Shareholder (in the Shareholder’s capacity as a
holder of Subject Shares) has agreed to, enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

Article I
VOTING AGREEMENT; GRANT OF PROXY

 

The Shareholder hereby covenants and agrees that:

 

1.01           Voting of Subject Shares. Subject to the remaining terms of this
Section 1.01, at every meeting of the holders of Company Ordinary Shares,
however called, and at every adjournment or postponement thereof (or pursuant to
a written consent if the Shareholder acts by written consent in lieu of a
meeting), the Shareholder shall, or shall cause the holder of record on any
applicable record date to, be present (in person or by proxy) and to:

 

(a)                vote the Shareholder’s Subject Shares in favor of (i)
approval of the Merger Agreement, (ii) approval that the Merger will constitute
a Business Combination, as defined by the Memorandum and Articles of Association
of the Company and (iii) approval to obtain any and all other approvals
necessary or advisable to effect the consummation of the Merger (the proposals
set forth in the foregoing clauses (i) through (iii) are referred to as the
“Company Proposals”), (iv) any proposal to adjourn or postpone the meeting to a
later date, if there are not sufficient votes for the approval of the Company
Proposals, on the date on which such meeting is held, and (v) any other proposal
included in the Proxy Statement in connection with, or related to, the
consummation of the Merger for which the Company Board has recommended that the
Company Shareholders vote in favor; and

 



1

 

 

(b)                refrain from (i) withdrawing (or modifying in any manner
adverse to Parent), or proposing to withdraw (or modify in any manner adverse to
Parent), the Shareholder’s support, including its vote in favor, of the Merger,
(ii) approving or proposing publicly to approve, any Company Acquisition
Transaction, (iii) approving or proposing to approve or voting in favor of
allowing the Company to execute or enter into, any agreement related to a
Company Acquisition Transaction, (iv) entering into any agreement, or agreement
in principle requiring the Company to impede, abandon, terminate or fail to
consummate the transactions contemplated by the Merger Agreement or breach its
obligations thereunder, or (v) resolving or agreeing to do any of the foregoing.

 

1.02           No Inconsistent Arrangements. Except as expressly permitted or
required hereunder or under the Merger Agreement or to the extent applicable the
Shareholder shall not, directly or indirectly, without Parent’s prior written
consent, (a) create any Lien other than restrictions imposed by applicable Law
or pursuant to this Agreement on any Subject Shares, (b) transfer, sell, assign,
gift or otherwise dispose of (collectively, “Transfer”), or enter into any
contract with respect to any Transfer of the Shareholder’s Subject Shares or any
interest therein, (c) grant or permit the grant of any proxy, power of attorney
or other authorization in or with respect to the Shareholder’s Subject Shares,
(d) deposit or permit the deposit of the Shareholder’s Subject Shares into a
voting trust or enter into a voting agreement or arrangement with respect to the
Shareholder’s Subject Shares or (e) take any action that would make any
agreement, covenant or representation or warranty of the Shareholder herein
untrue or incorrect in any material respect, or have the effect of preventing
the Shareholder from performing the Shareholder’s obligations hereunder.
Notwithstanding the foregoing, the Shareholder may make Transfers of the
Shareholder’s Subject Shares (x) by will, operation of law, or for estate
planning or charitable purposes, (y) to stockholders, direct or indirect
affiliates (within the meaning set forth in Rule 405 under the Securities Act),
current or former partners (general or limited), members or managers of the
Shareholder, as applicable, or to the estates of any such stockholders,
affiliates, partners, members or managers, or to another corporation,
partnership, limited liability company or other business entity that controls,
is controlled by or is under common control with the Shareholder, or (z) if the
Shareholder is a trust, to any beneficiary of the Shareholder or the estate of
any such beneficiary; provided that in each such case, the Subject Shares shall
continue to be bound by this Agreement and provided that each transferee agrees
in writing to be bound by the terms and conditions of this Agreement and either
the Shareholder or the transferee provides Parent with a copy of such agreement
promptly upon consummation of any such Transfer.

 

1.03           Documentation and Information. The Shareholder shall permit and
hereby authorizes the Company and Parent to publish and disclose in all
documents and schedules filed with the SEC, and any press release or other
disclosure document that the Company or Parent reasonably determines to be
necessary in connection with the Merger and any transactions contemplated by the
Merger Agreement, the Shareholder’s identity and ownership of the Subject Shares
and the nature of the Shareholder’s commitments and obligations under this
Agreement. The Company is an intended third-party beneficiary of this Section
1.03.

 

1.04           No Obligation as Director or Officer. Nothing in this Agreement
shall be construed to impose any obligation or limitation on votes or actions
taken by any director, officer, employee, agent or other representative of any
Shareholder or by any Shareholder that is a natural person, in each case, in his
or her capacity as a director or officer of the Company.

 

Article II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Shareholder represents and warrants to Parent, as to himself/herself/itself
only, that:

 

2.01           Authorization; Binding Agreement. The Shareholder has full legal
capacity, right and authority to execute and deliver this Agreement and to
perform the Shareholder’s obligations hereunder and to consummate the
transactions contemplated hereby. The Shareholder has full power and authority
to execute, deliver and perform this Agreement. This Agreement has been duly and
validly executed and delivered by the Shareholder, and constitutes a valid and
binding obligation of the Shareholder enforceable against the Shareholder in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other legal requirements
relating to or affecting creditors’ rights generally or by equitable principles
(regardless of whether enforcement is sought at law or in equity).

 



2

 

 

2.02           Ownership of Subject Shares; Total Shares. The Shareholder is the
record or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
the Shareholder’s Subject Shares and has good and marketable title to such
Subject Shares free and clear of any Lien (including any restriction on the
right to vote or otherwise transfer such Subject Shares), except (a) as provided
hereunder, (b) pursuant to any applicable restrictions on transfer under the
Securities Act, (c) as subject to any risk of forfeiture with respect to any
Company Ordinary Shares granted to the Shareholder under an agreement with or
employee benefit plan of the Company and (d) with respect to Options, as
provided pursuant to the terms of the Option and any stock option plan under
which such Option was granted. The Shareholder’s Subject Shares constitute all
of the Company Ordinary Shares and/or Options owned by the Shareholder as of the
date hereof. Except pursuant to this Agreement, no Person has any contractual or
other right or obligation to purchase or otherwise acquire any of the
Shareholder’s Subject Shares.

 

2.03           Voting Power. The Shareholder has full voting power, with respect
to the Shareholder’s Subject Shares, and full power of disposition, full power
to issue instructions with respect to the matters set forth herein and full
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of the Shareholder’s Subject Shares. None of the
Shareholder’s Subject Shares are subject to any proxy, voting trust or other
agreement or arrangement with respect to the voting of such Subject Shares,
except pursuant to this Agreement.

 

2.04           Reliance. The Shareholder has had the opportunity to review the
Merger Agreement and this Agreement with counsel of the Shareholder’s own
choosing. The Shareholder understands and acknowledges that Parent is entering
into the Merger Agreement in reliance upon the Shareholder’s execution, delivery
and performance of this Agreement.

 

2.05           Absence of Litigation. With respect to the Shareholder, as of the
date hereof, there is no action, suit, investigation or proceeding pending
against, or, to the knowledge of the Shareholder, threatened against, the
Shareholder or any of the Shareholder’s properties or assets (including the
Shareholder’s Subject Shares) that could reasonably be expected to prevent,
delay or impair the ability of the Shareholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby.

 

Article III
REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent represents and warrants to the Shareholder that:

 

3.01           Organization; Authorization. Parent is a public limited company
incorporated under the laws of England and Wales. The consummation of the
transactions contemplated hereby are within Parent’s corporate powers and have
been duly authorized by all necessary corporate actions on the part of Parent.
Parent has full power and authority to execute, deliver and perform this
Agreement.

 

3.02           Binding Agreement. This Agreement has been duly authorized,
executed and delivered by Parent and constitutes a valid and binding obligation
of Parent enforceable against Parent in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other legal requirements relating to or affecting creditors’
rights generally or by equitable principles (regardless of whether enforcement
is sought at law or in equity).

 



3

 

 

3.03           No Conflicts.

 

(a)                No filing with, or notification to, any Governmental Entity,
and no consent, approval, authorization or permit of any other person is
necessary for the execution of this Agreement by Parent and the consummation by
Parent of the transactions contemplated hereby.

 

(b)                None of the execution and delivery of this Agreement by
Parent, the consummation by Parent of the transactions contemplated hereby or
compliance by Parent with any of the provisions hereof shall (i) conflict with
or result in any breach of the organizational documents of Parent, or
(ii) violate any applicable order, writ, injunction, decree, law, statute, rule
or regulation of any Governmental Entity, except for any of the foregoing as
would not reasonably be expected to impair Parent’s ability to perform its
obligations under this Agreement in any material respect.

 

Article IV
MISCELLANEOUS

 

4.01           Notices. All notices, requests and other communications to either
party hereunder shall be in writing (including facsimile transmission) and shall
be given, (a) if to Parent, in accordance with the provisions of the Merger
Agreement and (b) if to the Shareholder, to the Shareholder’s address, physical
or electronic, set forth on a signature page hereto, or to such other address as
the Shareholder may hereafter specify in writing to Parent for such purpose.

 

4.02           Termination. This Agreement shall terminate automatically and
become void and of no further force or effect, without any notice or other
action by any Person, upon the earliest of (a) as to the Shareholder, the mutual
written consent of Parent and the Shareholder, (b) the termination of the Merger
Agreement in accordance with its terms and (c) the Effective Time. Upon
termination of this Agreement, neither party shall have any further obligations
or liabilities under this Agreement; provided, however, that (i) nothing set
forth in this Section 4.02 shall prevent either party from seeking any remedies
(at law or in equity) against another party or relieve either party from
liability for any breach of this Agreement prior to termination hereof and (ii)
the provisions of this Article IV shall survive any termination of this
Agreement.

 

4.03           Amendments and Waivers. Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement or, in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by either party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 

4.04           Binding Effect; Benefit; Assignment. The provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Except as set
forth in Section 1.03, no provision of this Agreement is intended to confer any
rights, benefits, remedies, obligations or liabilities hereunder upon any person
other than the parties hereto and their respective successors and assigns.
Neither party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other party hereto.

 



4

 

 

4.05           Governing Law; Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware without regard
to principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. Each party hereby irrevocably submits
to the exclusive jurisdiction of the Court of Chancery of the State of Delaware
(or, if the Court of Chancery of the State of Delaware declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware, or, if no federal court in the State of Delaware accepts jurisdiction,
any state court within the State of Delaware) (the “Delaware Courts”) over all
claims or causes of action (whether in contract or tort, in law or in equity, or
granted by statute or otherwise) that may be based upon, arise out of or relate
to this Agreement and any other document or instrument delivered pursuant to
this Agreement, or the negotiation, execution, termination, validity,
interpretation, construction, enforcement, performance or nonperformance of this
Agreement or otherwise arising from the transactions contemplated hereby or the
relationship among the parties (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with, or as an inducement to enter into, this Agreement)
(collectively, “Related Claims”), and each party hereby irrevocably agrees that
all Related Claims may be heard and determined in such courts. Each party hereby
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Law, any objection which it may now or hereafter have to the laying
of venue of any such Related Claim brought in any such court or any defense of
inconvenient forum for the maintenance of such dispute. Each party agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. Each party hereby consents
to process being served by any other party in any Related Claim by the delivery
of a copy thereof in accordance with the provisions of Section 4.01 (other than
by email) along with a notification that service of process is being served in
conformance with this Section 4.05. Nothing in this Agreement will affect the
right of any party to serve process in any other manner permitted by law. EACH
OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION WILL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

4.06           Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which will be deemed an original, but all of
which will constitute one agreement. Execution and delivery of this Agreement by
exchange of electronically transmitted counterparts bearing the signature of a
party will be equally as effective as delivery of a manually executed
counterpart of such party.

 

4.07           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to its subject matter.

 

4.08           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

4.09           Specific Performance. The parties hereto agree that irreparable
damage would occur if for any reason any party fails to perform any of its
obligations under this Agreement and that the opposing parties may not have an
adequate remedy at law for money damages in such event. Accordingly, the parties
shall be entitled to specific performance and injunctive and other equitable
relief to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any Delaware Court, in
addition to any other remedy to which they are entitled at law or in equity, in
each case without posting bond or other security, and without the necessity of
proving actual damages.

 

4.10           Headings. The Section headings contained in this Agreement are
solely for the purpose of reference, are not part of the agreement of the
parties, and will not in any way affect the meaning or interpretation of this
Agreement.

 



5

 

 

4.11           No Presumption. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

 

4.12           Further Assurances. Each of the parties hereto will execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use their respective reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary
under applicable Law to perform their respective obligations as expressly set
forth under this Agreement.

 

4.13           Interpretation. Unless the context otherwise requires, any
reference to a “Section” will be deemed to refer to a Section of this Agreement.
The words “hereof,” “herein” and “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. The word “including” or any variation
thereof means “including, without limitation” and will not be construed to limit
any general statement that it follows to the specific or similar items or
matters immediately following it. Any reference to any federal, state, local or
foreign statute or law will be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. All terms defined
in this Agreement will have the defined meanings when used in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.

 

4.14           Capacity as Shareholder. The Shareholder signs this Agreement
solely in the Shareholder’s capacity as a Company Shareholder, and not in the
Shareholder’s capacity as a director, officer or employee of Company or in the
Shareholder’s capacity as a trustee or fiduciary of any employee benefit plan or
trust. Notwithstanding anything herein to the contrary, nothing herein shall in
any way restrict a director or officer of Company in the exercise of his or her
fiduciary duties as a director or officer of Company or in his or her capacity
as a trustee or fiduciary of any employee benefit plan or trust, or prevent any
director or officer of Company or any trustee or fiduciary of any employee
benefit plan or trust from taking any action in his or her capacity as such
director, officer, trustee or fiduciary.

 

4.15           Conversion or Exercise. Nothing contained in this Agreement shall
require any Shareholder (or shall entitle any proxy of any Shareholder) to (a)
convert, exercise or exchange any option, warrants or convertible securities in
order to obtain any underlying Subject Shares or (b) vote, or execute any
consent with respect to, any Subject Shares underlying such options, warrants or
convertible securities that have not yet been issued as of the applicable record
date for that vote or consent.

 

4.16           Representations and Warranties. The representations and
warranties contained in this Agreement and in any certificate or other writing
delivered pursuant hereto shall not survive the Closing or the termination of
this Agreement.

 

4.17           No Agreement Until Executed. Irrespective of negotiations among
the parties or the exchanging of drafts of this Agreement, this Agreement shall
not constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Parent Board
has approved, for purposes of any applicable anti-takeover laws and regulations,
and any applicable provision of Parent’s organizational documents, the possible
acquisition of the Company pursuant to the Merger Agreement and (b) the Merger
Agreement is executed by all parties thereto.

 

(SIGNATURE PAGES FOLLOW)

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  4D PHARMA PLC         By: /s/ Duncan Peyton   Name: Duncan Peyton   Title:
Chief Executive Officer

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  WHALE MANAGEMENT CORPORATION         By: /s/ Matthew Chen   Name: Matthew Chen
  Title: Managing Member

 



 

